DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 1/31/22.  Claims 1-20 are pending.  Claims 12-20 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeduru et al. (US PGPub 2016/0079087, hereinafter referred to as “Yeduru”, IDS reference).

Yeduru discloses the semiconductor device as claimed.  See figures 1-7, emphasis in figures 2A and 2B, and corresponding text, where Yeduru teaches, in claim 1, a package comprising an electronic chip (306) having a pad (301), wherein the pad (301) is at least partially covered with adhesion enhancing structures (244), and wherein the pad (301) and the adhesion enhancing structures (244) have at least aluminum in common (figure 2B; [0118]). 
Yeduru teaches, in claim 2, further comprising a dielectric structure (240) at least partly covering the electronic chip (figures 1-2B; [0118]). 
Yeduru teaches, in claim 3, wherein at least a part of the adhesion enhancing structures (244) is covered directly by the dielectric structure (240), and/or wherein the dielectric structure (240) comprises a mold compound (240) which at least partially encapsulates the electronic chip (figures 1-2B; [0118]). 
Yeduru teaches, in claim 5, wherein the pad comprises at least one of pure aluminum, aluminum-copper, aluminum-silicon-copper, and copper with an aluminum oxide coating ([0118]). 
Yeduru teaches, in claim 6, wherein the adhesion enhancing structures (244) form a substantially homogeneous layer (figure 2B; [0118]). 
Yeduru teaches, in claim 7, wherein the adhesion enhancing structures have a height in a range between 50 nm and 1000 nm ([0110]).  
Yeduru teaches, in claim 8, wherein the adhesion enhancing structures comprise at least one of nanofibers and microfibers ([0110]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeduru et al. (US PGPub 2016/0079087, hereinafter referred to as “Yeduru”, IDS reference)  in view of Lin et al. (US PGPub 2010/0178772, hereinafter referred to as “Lin”)
Yeduru discloses the semiconductor device substantially as claimed.  See figures 1-7, with emphasis on figures 1-2B, and corresponding text, where Yeduru shows, in claim 9, a package, comprising: 
a chip carrier (302) (figures 1 and 3A; [0023], [0042-0043], [0065-0068], refers to figure 3A regarding the device portion); 
an electronic chip (306) mounted on the chip carrier (302) (figures 1 and 3A; [0023], [0042-0043], [0065-0068]); and 
a dielectric structure (304) covering at least part of a surface of at least one of the chip carrier (302) and the electronic chip (306) (figures 1 and 3A; [0023], [0042-0043], [0065-0068]). 

However, Yeduru fails to show, in claim 9, wherein at least part of the covered surface comprises hydrothermally formed adhesion enhancing structures.
Lin teaches, in claim 9, a semiconductor device that includes High K dielectrics that uses an aluminum oxide material ([0013-0014]). In addition, Lin provides the advantages of improving compatibility of materials ([0001-0002]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time then invention was filed, to incorporate wherein at least part of the covered surface comprises hydrothermally formed adhesion enhancing structures, in the device of Yeduru, according to the teachings of Lin, with the motivation of improving compatibility of materials for the purpose of creating more reliable semiconductor device.

Yeduru in view of Lin shows, in claim 10, wherein at least one of the adhesion enhancing structures and the surface comprises aluminum ([0013-0014], Lin).

Yeduru in view of Lin shows, in claim 11, further comprising 
a connection element (301) electrically coupling the electronic chip (306) with the chip carrier (302) and having a surface which is at least partially covered by the dielectric structure (304), wherein the covered wherein the covered surface of the connection element (301) (figures 1 and 3A; [0023], [0042-0043], [0065-0068], refers to figure 3A regarding the device portion) comprises hydrothermally formed adhesion enhancing structures ([0013-0014], Lin).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/31/22, with respect to the rejection(s) of claim(s) 1-11 under Yeduru et al. (US PGPub 2016/0079087, hereinafter referred to as “Yeduru”, IDS reference) and Duffy et al. (US PGPub 2016/0312374, hereinafter referred to as “Duffy”) have been fully considered and are persuasive.
Therefore, the rejection has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of Yeduru et al. (US PGPub 2016/0079087, hereinafter referred to as “Yeduru”, IDS reference) in view of Lin et al. (US PGPub 2010/0178772, hereinafter referred to as “Lin”).
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive. In the Remarks Applicant raises the clear issue as to whether Yeduru teaches an adhesion enhancing structure.  The Examiner views that after further consideration of the Yeduru prior art does suggest the claimed “adhesion enhancing structure” as disclosed in figures 2A and 2B and as detailed in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             May 6, 2022